OPINION — AG — **** OFFICE OF COMMUNITY AFFAIRS AND PLANNING — DUTIES AND FUNCTIONS **** THE OFFICE OF COMMUNITY AFFAIRS AND PLANNING SUCCEEDS TO THE DUTIES AND FUNCTIONS OF THE PREDECESSOR ORGANIZATION, DIVISION OF RESEARCH AND PLANNING OF THE OKLAHOMA INDUSTRIAL DEVELOPMENT AND PARK DEPARTMENT, IN RELATION TO ENTERING INTO CONTRACTS, ACCEPTING GRANTS, UNDERTAKING PLANNING STUDIES, ETC. AS OF MARCH 19, 1971, THESE DUTIES, OBLIGATIONS AND FUNCTIONS HAVE NOT BEEN ENCUMBERED BY LITIGATIONS, LEGISLATION OR EXECUTIVE ORDER. CITE: 74 Ohio St. 1970 Supp., 1507 [74-1507], 74 Ohio St. 1970 Supp., 1511 [74-1511], 74 Ohio St. 1970 Supp., 1508 [74-1508] (ODIE NANCE)